169 Ga. App. 498 (1984)
313 S.E.2d 756
AMERICAN EXPRESS COMPANY
v.
YONDORF.
67301.
Court of Appeals of Georgia.
Decided January 11, 1984.
Joseph J. Gigliotti, Margaret Reilly for appellant.
Walter W. Furlong, for appellee.
BIRDSONG, Judge.
In the long course of this suit on indebtedness filed in May 1979, the only order granted, on May 6, 1983 (other than summary judgment against a second defendant, Forren), was an order compelling American Express to answer defendant Yondorf's August 1980 first interrogatories and requests to produce, with sanctions. This order forms the basis of this notice of direct appeal. The ruling not being one of those designated by OCGA § 5-6-34 (Code Ann. § 6-701) as subject to direct appeal, and there being no certificate of immediate review in the case as required by OCGA § 5-6-34 (b) (Code Ann. § 6-701), this appeal accordingly is dismissed.
Appeal dismissed. McMurray, C. J., and Shulman, P. J., concur.